The defendant’s petition for certification for appeal from the Appellate Court, 56 Conn. App. 459 (AC 15692), is granted, limited to the following issues:
*911The Supreme Court docket number is SC 16312.
Donald L. Altschuler, in support of the petition.
Decided May 18, 2000
“1. Did the Appellate Court properly conclude that the trial court improperly exercised its authority under General Statutes § 46b-86 (a) and improperly applied McHugh v. McHugh, 27 Conn. App. 724, 609 A.2d 250 (1992)?
“2. Did the Appellate Court properly conclude that the child support order in this case was nonmodifiable?”
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.